GEORGE, J.
I respectfully dissent.
In my view, the Court of Appeal correctly concluded that, under Welfare and Institutions Code section 366.26, subdivision (k),1 an order of the juvenile court that terminates reunification services and directs that a section 366.26 selection and implementation hearing be held is not reviewable on appeal from a subsequent order terminating parental rights. The Court of Appeal’s conclusion in this regard is consistent with the rulings in a number *406of prior Court of Appeal decisions (see, e.g., In re Amanda B. (1992) 3 Cal.App.4th 935 [4 Cal.Rptr.2d 922]; In re Taya C. (1991) 2 Cal.App.4th 1 [2 Cal.Rptr.2d 810]; In re Rebecca H. (1991) 227 Cal.App.3d 825 [278 Cal.Rptr. 185]) and, in my view, properly effectuates the legislative intent in enacting section 366.26(k). I fear that the majority’s contrary interpretation of the statute will thwart the overall legislative objective—evident in the numerous recent statutory reforms in the dependency area—of minimizing the delay inherent in the process of implementing a permanent plan for the placement of dependent children.
In interpreting section 366.26(k), the majority properly begins with the language of the statute. Section 366.26(k) provides in full: “An order by the court directing that a hearing pursuant to this section be held is not an appealable order, but may be the subject of review by extraordinary writ.”
On its face, this statutory language is ambiguous. On the one hand, the statute could be read as meaning simply that an order directing that a section 366.26 hearing be held is not immediately appealable, but not as precluding review of the order in the course of an appeal of a subsequent order (for example, an appeal of an order terminating parental rights). On the other hand, the statute alternatively could be interpreted to mean that an order directing that a section 366.26 hearing be held is never subject to review by appeal, and may be reviewed only by extraordinary writ. In other situations, similar language has been interpreted to bear either one of these two meanings, depending upon the context and the apparent intent of the Legislature. (Compare, e.g., Southern Pacific Co. v. Oppenheimer (1960) 54 Cal.2d 784, 785-786 [8 Cal.Rptr. 657, 356 P.2d 441] [order sustaining objections to interrogatories and granting protective order is “not appealable, but is reviewable on an appeal from the judgment finally entered in the action”] with People v. Hull (1991) 1 Cal.4th 266, 275 [2 Cal.Rptr.2d 526, 820 P.2d 1036] [interpreting Code Civ. Proc., § 170.3, subd. (d) (“The determination of the question of the disqualification of a judge is not an appealable order and may be reviewed only by a writ of mandate . . . .”) to mean that writ review shall be the exclusive means of review].)
The majority concludes that, as used in section 366.26(k), this language should be interpreted as meaning simply that an order directing that a section 366.26 hearing be held is not immediately appealable, but not as precluding a party from challenging the order (or the findings subsumed within the order) during a later appeal from a subsequent order. In my view, however, when the statutory language of section 366.26(k) is considered against the background, and in light of the purposes, of the Legislature’s overall reform of the dependency procedures, the more reasonable interpretation is that the *407section was intended to establish that an order directing that a section 366.26 hearing be held is subject to review only by extraordinary writ, and may not be challenged in the course of a later appeal of a subsequent order.
The Court of Appeal decision in In re Amanda B., supra, 3 Cal.App.4th 935, contains a cogent explanation of the basis for this conclusion. As that court observed: “One of the objectives of the new statutory plan was to speed up the process by which minors would be placed in a permanent home, so that ‘minors who are adoptable will no longer have to wait months and often years for the opportunity to be placed with an appropriate family on a permanent basis.’ [Citation.] In accord with this objective, the selection and implementation hearing, at which the permanent plan for the minor is selected, must be held within 120 days from the date upon which it is determined . . . that the minor cannot be returned to the parents. In harmony with this goal is the preclusion of appeal from the decisions made at a referral hearing. Review of these decisions can be sought only by petition for extraordinary writ. (§ 366.26, subd. (k).). . . [¶] The compelling conclusion from this review of statutory framework and objectives is that objections to the rulings made at a referral hearing must be raised by writ before the time of the selection and implementation hearing. If not so raised, they become moot. It would be entirely contrary to the ends sought by the statute to permit a challenge to the referral hearing determinations after selection and implementation rulings had been made. Since the selection and implementation ruling, at least if it terminates parental custody, is grounded on acceptance of the referral hearing determinations, the reliability of the selection and implementation decision would be completely destroyed if parents were able to mount late challenges to the earlier foundation rulings.” (Id. at p. 940, original italics.)
As the Amanda B. analysis indicates, section 366.26(k) must properly be viewed as part of the delicate balance that the Legislature has sought to attain in creating “a scheme sensitive to both the goal of reunification where feasible and the recognition of the importance of providing ‘stable, permanent homes’ (§ 366.26) for minor children whose parents are unable to care for them.” (In re Rebecca H., supra, 221 Cal.App.3d 825, 836.) Although, in establishing review by extraordinary writ as the exclusive means by which a parent may challenge a finding as to the sufficiency of reunification services or a ruling terminating such services, section 366.26(k) may operate to deny a parent some of the extra procedural advantages that are available only on a full appeal, the Legislature evidently determined that, in this context, the need for prompt review of such rulings involving reunification services, prior to the date of the selection and implementation hearing, was of the essence. It is apparent the Legislature determined that any attempt to correct *408an alleged error in the trial court’s rulings relating to such reunification services on appeal of a subsequent order—perhaps a year or more later—was likely to do more harm than good for the child whose welfare lies at the heart of the entire dependency procedure. (See In re Taya C., supra, 2 Cal.App.4th at pp. 7-9.)
Accordingly, for the reasons set forth above, I conclude that, in an appeal from an order entered at a section 366.26 hearing (including an order terminating parental rights), section 366.26(k) precludes a party from challenging any issue concerning reunification services that was subsumed in an earlier order directing that the section 366.26 hearing be held.
I would affirm the judgment of the Court of Appeal.

Unless otherwise noted, all statutory references are to the Welfare and Institutions Code. For convenience, section 366.26, subdivision (k), will be referred to as section 366.26(k).